Judgment unanimously reversed on the law without costs and petition dismissed. Memorandum: In denying petitioners’ application for multiple area variances, respondent, Town of Boonville Zoning Board of Appeals (ZBA), considered the relevant statutory factors and weighed the benefits to the applicants against the detriment to the health, safety and welfare of the neighborhood (see, Town Law § 267-b [3] [b]; Matter of Sasso v Osgood, 86 NY2d 374, 384). The determination of the ZBA was not irrational, arbitrary or capricious, and Supreme Court erred in granting the petition and annulling that determination. (Appeal from Judgment of Supreme Court, Oneida County, Tenney, J.—CPLR art 78.) Present—Denman, P. J., Pine, Doerr, Balio and Boehm, JJ.